Lorain App. Nos. 08CA009518 and 08CA009519, 2009-Ohio-3927. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed October 9, 2009:
“Does R.C. 5103.16(D) require pre-adoptive placement where the prospective adoptive parents have been awarded legal custody of the child pursuant to a final dispositional order out of the juvenile court, and the child has been living with the prospective adoptive parents since the award of legal custody?”
The conflict ease is In re Adoption of A.W.K., Montgomery App. No. 22248, 2007-Ohio-6341.
Sua sponte, cause consolidated with 2009-1695, In re Adoption of J.A.S., Lorain App. Nos. 08CA009518 and 08CA009519, 2009-Ohio-3927.